Exhibit 10.1
SECOND SUPPLEMENTAL INDENTURE
     THIS SECOND SUPPLEMENTAL INDENTURE, dated as of June 6, 2008 (this
“Supplemental Indenture”) is entered into by and between Desert Capital REIT,
Inc., a Maryland corporation (the “Company”), and The Bank of New York Trust
Company, National Association, a national banking association (as successor to
JPMorgan Chase Bank, National Association), as Trustee (the “Trustee”).
     Reference is made to the Junior Subordinated Indenture dated as of June 16,
2006 as amended by that certain First Supplemental Indenture dated as of
November 21, 2007 (the “Indenture”) by and between the Company and the Trustee.
Capitalized terms used herein and not defined herein shall have the meanings
given to such terms under the Indenture.
     WHEREAS, the Company desires to, among other things, (i) amend Section 1.01
of the Indenture, (ii) delete Section 10.6(d) of the Indenture in its entirety,
(iii) amend Section 10.9(a) of the Indenture in its entirety and (iii) amend
Article X of the Indenture to provide for additional covenants of the Company;
and
     WHEREAS, execution and delivery by the Company of this Supplemental
Indenture has been duly authorized by all requisite corporate action and all
other action required to make this Supplemental Indenture a valid and binding
instrument has been duly taken and performed.
     NOW, THEREFORE, in consideration of the foregoing, the Trustee and the
Company are entering into this Supplemental Indenture pursuant to Section 9.2 of
the Indenture as follows:
ARTICLE I
AMENDMENTS TO INDENTURE
     Section 1.01 Section 1.1 of the Indenture is amended by adding the
following defined terms:
“Account Control Agreement” has the meaning specified in Section 10.10(b).
“Additional Reserve Deposit” has the meaning specified in Section 10.13.
“Eligible Account” means a separate and identifiable account held by the holding
institution that is either (i) an account or accounts maintained with a federal
or state-chartered depository institution or trust company which complies with
the definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity which, in the case of a state
chartered depository institution or trust company, is subject to regulations
substantially similar to 12 C.F.R. §9.10(b), having in either case a combined
capital and surplus of at least $50,000,000 and subject to supervision or
examination by federal and state authority. An Eligible Account will not be
evidenced by a certificate of deposit, passbook or other instrument.

 



--------------------------------------------------------------------------------



 



“Eligible Institution” mean a depository institution insured by the Federal
Deposit Insurance Corporation the short term unsecured debt obligations or
commercial paper of which are rated at least “A-1” by Standard & Poor’s Ratings
Group, “P-1” by Moody’s Investors Service, Inc. and “F-1+” by Fitch IBCA, Inc.
in the case of accounts in which funds are held for thirty (30) days or less
(or, in the case of letters of credit or accounts in which funds are held for
more than thirty (30) days, the long term unsecured debt obligations of which
are rated at least “AA” by Fitch IBCA, Inc. and Standard & Poor’s Ratings Group
and “Aa2” by Moody’s Investors Service, Inc.). The Bank of Nevada shall be
deemed an Eligible Institution so long as either (a) it has net assets equal to
or greater than One Billion and 00/100 Dollars ($1,000,000,000) or (b) its
parent company, Western Alliance Bankcorporation (which is traded on the New
York Stock Exchange under the symbol “WAL”) maintains a Moody’s Investors
Service, Inc. rating of at least “Ba2”; provided, however, that The Bank of
Nevada must be a wholly-owned subsidiary of Western Alliance Bankcorporation.
“Existing Revolver” has the meaning specified in Section 10.14.
“Extended Reduced Covenant Period” has the meaning specified in Section 10.9(a).
“Initial Reduced Covenant Period” has the meaning specified in Section 10.9(a).
“Letter of Credit” means an evergreen, irrevocable, unconditional, transferable,
clean sight draft letter of credit in form and substance acceptable to Taberna
in favor of the Trustee and entitling the Trustee to draw thereon in either New
York, New York or Houston, Texas (whether in person or by facsimile), issued in
U.S. Dollars by a domestic Eligible Institution or the U.S. agency or branch of
a foreign Eligible Institution.
“Loan Principal Payment” has the meaning specified in Section 10.13.
“Minimum Balance” has the meaning specified in Section 10.10(b).
“Reduced Covenant Period” has the meaning specified in Section 10.9(a).
“Regular Reserve Deposit” has the meaning set forth in Section 10.10(b).
“Reserve Account” has the meaning specified in Section 10.10(a).
“Short-fall” has the meaning specified in Section 10.13.
     Section 1.02 The definition of “Corporate Trust Office” under Section 1.1
of the Indenture is deleted in its entirety and replaced with the following:
     “Corporate Trust Office” means the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered, which
office at the date of this Indenture is located at 601 Travis Street, 16th
Floor, Houston, Texas 77002 Attn: Global
Second Supplemental Indenture

2



--------------------------------------------------------------------------------



 



Corporate Trust – Desert Capital TRS Statutory Trust I. All notices and
correspondence to the Trustee hereunder shall be addressed to Mudassir Mohamed,
telephone number (713) 483-6029.
     Section 1.03 Section 5.1 of the Indenture is amended to add an additional
Event of Default by (a) deleting the “or” at the end of Section 5.1(e),
(b) replacing the “.” at the end of Section 5.1(f) with “; or” and (c) adding
the following thereafter:
     “(g) the Company shall have failed in the performance of, or breached, any
covenant, warrant or obligation set forth in Sections 10.10 (a), (b) or (d),
10.11(b), 10.12(a), (b) or (d), 10.13 or 10.14 hereof or any violation of the
conditions set forth in Sections 10.12(c) shall have otherwise occurred.”
     Section 1.04 Section 7.3(b)(iii) of the Indenture is hereby deleted and
replaced with the following:
     (iii) Taberna Capital Management LLC, 450 Park Avenue, Floor 11, New York,
New York 10022, Attn: Raphael Licht
     Section 1.05 Section 10.6(d) of the Indenture is deleted in its entirety.
     Section 1.06 Section 10.9(a) of the Indenture is deleted in its entirety
and replaced with the following:
     (a) (i) From December 31, 2007 and for a period of four (4) consecutive
calendar quarters ending on December 31, 2008 (the “Initial Reduced Covenant
Period”), the Company shall not permit Tangible Net Worth, at any time, to be
less than $100,000,000; provided, however, that the Company may request that the
period ending December 31, 2008 be extended for up to two extension periods of
one (1) calendar quarter each, with the first extension period ending on
March 31, 2009 and the second extension period ending on June 30, 2009 (each
such extension period, an “Extended Reduced Covenant Period”), by written
request to the Trustee and the holders of a majority in aggregate principal
amount of the outstanding Preferred Securities given no later than thirty
(30) days prior to December 31, 2008 and, if applicable, March 31, 2009 (the
Initial Reduced Covenant Period, including any Extended Reduced Covenant
Periods, the “Reduced Covenant Period”), and each such Extended Reduced Covenant
Period shall become effective as of the expiration date of the prior period,
provided, that (x) no Event of Default has occurred and is continuing either at
the time of any such request or on the applicable extension date and (y) the
Letter of Credit in the amount of the Minimum Balance has been delivered to the
Trustee prior to December 31, 2008 and no draw has been made thereon by the
Trustee.
          (ii) From and after the end of the Reduced Covenant Period, the
Company shall not permit Tangible Net Worth, at any time, to be less than the
sum of (i) $100,000,000 plus (ii) 75% of all proceeds of Equity Interests issued
by the Company after June 16, 2006.
Second Supplemental Indenture

3



--------------------------------------------------------------------------------



 



     Section 1.07 Article X of the Indenture is amended by adding the following
Sections 10.10, 10.11, 10.12, 10.13, 10.14 and 10.15:
     SECTION 10.10. Reserve Fund and Additional Monthly Payment.
     (a) The Company shall establish and maintain a segregated Eligible Account
with an Eligible Institution in trust for the benefit of the Trustee (the
“Reserve Account”). The Reserve Account shall be entitled “The Bank of New York
Trust Company, National Association, as trustee pursuant to a Junior
Subordinated Indenture, dated as of June 16, 2006, on behalf of the holders of
the Preferred Securities.” The Company shall notify the Trustee in writing of
the account number of the Reserve Account. The Trustee, on behalf of, and at the
direction of, the holders of the Preferred Securities, shall have the sole right
to make withdrawals from the Reserve Account in accordance with the terms
hereof. All costs and expenses for establishing and maintaining the Reserve
Account shall be paid by the Company.
     (b) Subject to Section 10.12, the Company shall deposit within ten
(10) Business Days after the end of each calendar month, commencing with respect
to the calendar month ending on May 31, 2008, twenty-five percent (25%) of all
Net Income for such calendar month (each such deposit, a “Regular Reserve
Deposit”) until such time as an amount equal to $2,100,000 (the “Minimum
Balance”) has been deposited into the Reserve Account. The Company shall, within
five (5) calendar days of each deposit into the Reserve Account, notify the
Trustee and Taberna Capital Management, LLC in writing of the amount of such
deposit; provided, however, the Company’s failure to provide such notice shall
not constitute an Event of Default under Section 5.1(g). The Reserve Account
shall at all times be subject to an account control agreement (the “Account
Control Agreement”) among the Company, the applicable Eligible Institution
holding the Reserve Account and the Trustee, in form and substance reasonably
satisfactory to the holders of the Preferred Securities. The Trustee shall have
no liability for losses on any investments made with respect to the Reserve
Account. Any amounts earned on funds on deposit in the Reserve Account shall be
added to amounts on deposit in the Reserve Account; provided, however, that any
amounts in excess of the Minimum Balance shall, so long as no Event of Default
has occurred, be released to the Company. Upon the occurrence and during the
continuance of an Event of Default, amounts deposited in the Reserve Account
may, at the option and at the direction of the holders of a majority in
aggregate principal amount of the outstanding Preferred Securities, be applied
by the Trustee to amounts then due and owing and/or to become due and owing with
respect to the Preferred Securities, as directed by the holders of a majority in
aggregate principal amount of the outstanding Preferred Securities. The Trustee
shall give the Company written notice of any such application of funds. The
Trustee shall have no liability for monitoring or otherwise verifying compliance
by the Company with its obligations hereunder.
     (c) The Company agrees and acknowledges that neither the insufficiency or
sufficiency of the amount of, nor the unavailability or availability of, funds
in the Reserve Account is intended to, and shall therefore not, constitute a
limitation on (i) the obligation the Company to pay when due all amounts of
principal, premium, if any, and interest due under this Indenture or (ii) the
holders of the Preferred Securities to be paid all amounts due and to become due
with respect to the Preferred Securities. Upon the earlier to occur of (A) the
first date after the expiration of the Reduced Covenant Period on which the
Company is in compliance with all
Second Supplemental Indenture

4



--------------------------------------------------------------------------------



 



of the terms, covenants, conditions and requirements set forth in this Indenture
and no Event of Default exists or (B) satisfaction of the conditions set forth
in Section 4.1 of this Indenture, each as certified in writing by the Company to
the Trustee and the holders of the outstanding Preferred Securities and
confirmed by the holders of a majority in aggregate principal amount of the
outstanding Preferred Securities, any remaining funds in the Reserve Account
then in the Trustee’s possession shall be paid over to the Company. The Trustee
shall have no liability for any action taken in reliance on the direction of the
holders of a majority in aggregate principal amount of the outstanding Preferred
Securities.
     (d) The Reserve Account shall be security for all payments due and to
become due with respect to the Preferred Securities. Notwithstanding anything to
the contrary contained in this Indenture or any documents executed in connection
herewith, the Reserve Account is collateral solely for the benefit of the
holders of the Preferred Securities, and no other Person shall have any right,
title or interest in the Reserve Account, any funds on deposit therein or any
amounts withdrawn therefrom, other than the Company’s rights set forth herein or
under applicable law. The Trustee shall, notwithstanding any contrary
requirement or direction arising or given hereunder (including pursuant to
Article XII) or under any documents executed in connection herewith, follow the
written direction of the holders of a majority in aggregate principal amount of
the outstanding Preferred Securities, as set forth herein, with respect to any
disposition of funds in the Reserve Account and disbursement of any amounts
withdrawn therefrom and acknowledges that the Trustee shall not have any duty,
obligation or right to determine when and if a withdrawal is to be made from the
Reserve Account or how the proceeds of such withdrawal will be applied. Upon
notice from the holders of a majority in aggregate principal amount of the
outstanding Preferred Securities of the occurrence and the continuance of an
Event of Default, the Trustee shall have the right to withdraw funds on deposit
in the Reserve Account in full or in part, as directed by the holders of a
majority in aggregate principal amount of the outstanding Preferred Securities,
and shall apply such funds to amounts then due and owing and/or to become due
and owing with respect to the Preferred Securities, as directed by such holders
of a majority in the aggregate principal amount of the outstanding Preferred
Securities.
     (e) Notwithstanding anything to the contrary contained herein, including
Article XII, the Company covenants and agrees that (i) the Company has no right,
title, or interest in the Reserve Account whatsoever, other than the Company’s
rights set forth herein and under applicable law, and (ii) the Trustee shall
have the right to withdraw funds from the Reserve Account as set forth in this
Section 10.10 and to apply such amounts to any amounts then due and owing and/or
to become due and owing with respect to the Preferred Securities, as directed by
the holders of a majority in aggregate principal amount of the outstanding
Preferred Securities and any such withdrawal and/or application by the Trustee
and the holders of the Preferred Securities as set forth in this Section 10.10
shall (A) not be subordinate or subject in right of payment to the prior payment
in full of any Senior Debt, (B) be permitted to be made prior to the payment of
any Senior Debt even if (x) a default has occurred and is continuing (whether at
maturity, by acceleration or otherwise) with respect to any Senior Debt, (y) any
Proceeding has been commenced or (z) any other condition exists pursuant to
Article XII or otherwise in this Indenture or any other document executed in
connection with this Indenture that would, but for this Section 10.10(e),
prohibit such withdrawal or application. The Company hereby represents and
warrants that it has reviewed the terms and provisions of its Senior Debt
documents, if any,
Second Supplemental Indenture

5



--------------------------------------------------------------------------------



 



and that nothing contained in Sections 10.10, 10.11 or 10.12 of the Indenture
violates, or is prohibited by, the terms of such Senior Debt documents.
     SECTION 10.11 Security Interest in Interest Reserve Fund.
     (a) The Company hereby pledges, assigns and grants a security interest to
the Trustee, as security for payment of the principal, premium, if any, and
interest due on the Preferred Securities and the performance of all other terms,
conditions and covenants of this Indenture on the Company’s part to be paid and
performed, in all of the Company’s right, title and interest in and to the
Reserve Account and all deposits at any time contained therein and the proceeds
thereof. The Reserve Account shall be under the sole dominion and control of the
Trustee. The Company shall take all actions necessary to maintain in favor of
the Trustee a perfected security interest in the Reserve Account.
     (b) The Company shall not, without the prior written consent of the holders
of a majority in aggregate principal amount of the outstanding Preferred
Securities (i) in any way alter or modify the Reserve Account or (ii) further
pledge, assign or grant any security interest in the Reserve Account or permit
any other lien or encumbrance to attach thereto (other than liens for taxes,
assessments or other governmental charges that are not yet due or payable, or
that are being diligently contested in good faith) or any levy to be made
thereon, or any UCC-1 financing statements, except those naming the Trustee as
the secured party, to be filed with respect thereto.
     SECTION 10.12. Provisions Regarding Letters of Credit.
     (a) Delivery of Letters of Credit.
     (i) Within ten (10) calendar days after the Minimum Balance has been
deposited into the Reserve Account pursuant to Section 10.10(a), the Company
shall deliver to the Trustee a Letter of Credit in the amount of the Minimum
Balance. The Trustee shall have the right to draw down such Letter of Credit as
set forth herein. Upon the Trustee’s receipt of the Letter of Credit, the
Trustee shall, and the holders of a majority in aggregate principal amount of
the outstanding Preferred Securities shall direct the Trustee to, promptly
terminate and release its security interest in the Reserve Account and the
Account Control Agreement. The Trustee shall have no further interest in, or
control over, the Reserve Account following the delivery of the Letter of Credit
by the Company to the Trustee.
     (ii) The Company shall pay to the Trustee and the holders of the Preferred
Securities (including Taberna Capital Management, LLC) all of their reasonable
out-of-pocket costs and expenses in connection with the delivery of the Letter
of Credit. In no event shall (i) the Company be entitled to draw from the Letter
of Credit delivered pursuant to this Indenture or (ii) any Person (including,
without limitation, any implied or other third-party beneficiary) other than the
Trustee, on behalf of the holders of the Preferred Securities, have any title,
right or interest in any proceeds drawn upon the Letter of Credit; provided,
however, that the Company shall have the right to make a claim under this
Indenture if such proceeds are not applied in accordance with the terms of this
Indenture. Upon no less than fifteen (15) days written notice to the Trustee,
the
Second Supplemental Indenture

6



--------------------------------------------------------------------------------



 



Company may replace the Letter of Credit delivered pursuant to this Section
10.12 with a substitute Letter of Credit of an equal notional amount from
another Eligible Institution.
     (iii) Under no circumstances shall the Trustee as beneficiary under the
Letter of Credit for the benefit of the holders of the Preferred Securities be
required to transfer the Letter of Credit to a second beneficiary. In the event
that the holders of not less than a majority in aggregate principal amount of
the outstanding Preferred Securities determine that (i) the Letter of Credit
should be transferred to a second beneficiary or (ii) the Trustee should no
longer hold the Letter of Credit, either the holders of not less than a majority
in aggregate principal amount of the outstanding Preferred Securities or the
Trustee may require that the existing Letter of Credit be cancelled and that,
upon such cancellation or return of the existing Letter of Credit to the
Company, a new Letter of Credit be issued to the second beneficiary by giving to
each of the other parties hereto no less than fifteen (15) days written notice
of such requirement, at which time the parties hereto, shall, if necessary and
requested by any party hereto, endeavor to enter into a supplemental indenture
(and other documents which may be reasonably necessary) to address any
circumstances arising as a result of such transfer.
     (b) Any Letter of Credit delivered under this Indenture shall be security
for all payments due and to become due with respect to the Preferred Securities.
Notwithstanding anything to the contrary contained in this Indenture or any
documents executed in connection herewith, the Letter of Credit is collateral
solely for the benefit of the holders of the Preferred Securities, and no other
Person shall have any right, title or interest in the Letter of Credit or any
proceeds drawn thereon; provided, however, that the Company shall have the right
to make a claim under this Indenture if such proceeds are not applied in
accordance with the terms of this Indenture. The Trustee shall, notwithstanding
any contrary requirement or direction arising or given hereunder (including
pursuant to Article XII) or under any documents executed in connection herewith,
follow the written direction of the holders of a majority in aggregate principal
amount of the outstanding Preferred Securities as set forth herein with respect
to any draw on the Letter of Credit and application of any proceeds of such draw
and the Trustee shall not have any duty, obligation or right to determine when
and if a draw is to be made on the Letter of Credit or how the proceeds of the
Letter of Credit will be applied. Upon notice from the holders of a majority in
aggregate principal amount of the outstanding Preferred Securities of the
occurrence and continuance of an Event of Default, the Trustee shall have the
right to draw on the Letter of Credit in full or in part, as directed by the
holders of a majority in aggregate principal amount of the outstanding Preferred
Securities, and to apply all or any part thereof to any amounts then due and
owing and/or to become due and owing with respect to the Preferred Securities,
as directed solely by the holders of a majority in the aggregate principal
amount of the outstanding Preferred Securities. The Trustee shall give the
Company written notice of any such application of funds.
     (c) In addition, the Trustee shall, as directed by the holders of a
majority in aggregate principal amount of the outstanding Preferred Securities,
draw in full any Letter of Credit: (a) if the Trustee has received a notice from
the issuing bank or the Company that the Letter of Credit will not be renewed
and a substitute Letter of Credit is not provided at least five (5) Business
Days prior to the date on which the outstanding Letter of Credit is scheduled to
expire; (b) upon receipt of notice from the issuing bank or the Company that the
Letter of Credit will be
Second Supplemental Indenture

7



--------------------------------------------------------------------------------



 



terminated (except if the termination of such Letter of Credit is permitted
pursuant to the terms and conditions of this Indenture or a substitute Letter of
Credit is provided no later than five (5) Business Days prior to such
termination); or (c) if the Trustee has received notice from either the issuing
bank or the Company that the bank issuing the Letter of Credit shall cease to be
an Eligible Institution and the Company has not replaced the outstanding Letter
of Credit with a substitute Letter of Credit from an Eligible Institution within
five (5) Business Days of notice to the Company by the holders of a majority in
aggregate principal amount of the Preferred Securities. The Company agrees that
it will promptly notify, in writing, the Trustee and the holders of a majority
in aggregate principal amount of the Preferred Securities of the occurrence of
any event set forth in clause (a), (b) or (c) of the preceding sentence, which
occurrence shall be deemed to be an Event of Default hereunder. The Trustee
shall apply all or any part of the proceeds drawn on any Letter of Credit
pursuant to Section 10.12(b). Notwithstanding anything to the contrary contained
in the above, the Trustee shall not be liable for any losses sustained by any
Person due to the insolvency of the bank issuing the Letter of Credit.
          (d) Notwithstanding anything to the contrary contained herein,
including Article XII, the Company covenants and agrees that (i) the Letter of
Credit shall be the independent obligation of the Eligible Institution issuing
the Letter of Credit and that the Company has no right, title, or interest in
the Letter of Credit whatsoever; provided, however, that the Company shall have
the right to make a claim under this Indenture if such proceeds are not applied
in accordance with the terms of this Indenture, and (ii) the Trustee shall have
the right to draw upon the Letter of Credit as set forth in this Section 10.12
and may apply such proceeds to any amounts then due and owing and/or to become
due and owing with respect to the Preferred Securities, as directed by the
holders of a majority in aggregate principal amount of the outstanding Preferred
Securities and any such draw and application by the Trustee and/or the holders
of the Preferred Securities as set forth in this Section 10.12 hereof shall
(i) not be subordinate or subject in right of payment to the prior payment in
full of any Senior Debt, (ii) be permitted to be made prior to the payment of
any Senior Debt even if (A) a default has occurred and is continuing (whether at
maturity, by acceleration or otherwise) with respect to any Senior Debt, (B) any
Proceeding has been commenced or (C) any other condition exists pursuant to
Article XII or otherwise in this Indenture or any other document executed in
connection with this Indenture that would, but for this Section 10.12(d),
prohibit such draw or application.
          (e) Upon the the expiration of the Reduced Covenant Period and
provided that there is no Event of Default and the Company is in compliance with
all of the terms, covenants, conditions and requirements set forth in this
Indenture, as certified in writing by the Company to the Trustee and the holders
of the outstanding Preferred Securities and as confirmed by the holders of a
majority in aggregate principal amount of the outstanding Preferred Securities,
the Letter of Credit shall be cancelled and the Trustee shall make a good faith
effort to return the original Letter of Credit to the Company.
     SECTION 10.13 Limitation on Dividends. During the Reduced Covenant Period,
the Company shall not, without the prior written consent of the holders of a
majority in aggregate principal amount of the outstanding Preferred Securities,
declare or pay dividends or make any other distributions on the Company’s Equity
Interests; provided, however, notwithstanding anything to the contrary contained
in this Section 10.13, the Company shall have the right to declare and pay
dividends to the holders of its Equity Interests in an amount equal to the
greater
Second Supplemental Indenture

8



--------------------------------------------------------------------------------



 



of (i) the amount required to maintain the Company’s status as a REIT under the
Code, or (ii) $.025 per share of common stock per month. In the event that the
aggregate amount of the dividends paid during any calendar month pursuant to
clause (ii) of this Section 10.13 exceeds the aggregate amount of the Regular
Reserve Deposits made during such calendar month, as and to the extent required
pursuant to Section 10.10(b) above (a “Short-fall”), the Company shall deposit
into the Reserve Account (each such deposit, an “Additional Reserve Deposit”)
within two (2) Business Days after its receipt thereof, twenty-five percent
(25%) of each principal payment it receives in respect of any loans in which the
Company has any right, title or interest, or in which the Company has any other
rights to receive payment (each, a “Loan Principal Payment”), until such time as
the Short-fall has been deposited into the Reserve Account. The Company shall,
within five (5) calendar days of (A) each Regular Reserve Deposit, (B) each Loan
Principal Payment it receives and (C) each Additional Reserve Deposit into the
Reserve Account, notify the Trustee and Taberna Capital Management, LLC in
writing of the amount of such deposit or Loan Principal Payment, as applicable;
provided, however, the Company’s failure to provide such notice as provided in
Subsections (A) and (C) shall not constitute an Event of Default under
Section 5.1(g). For the purposes of this Section 10.13 only, the calendar
quarter ending June 30, 2008 shall be treated as if it contains only the months
of May and June.
     SECTION 10.14 Limitation on Incurrence of Debt. Until such time as the
Letter of Credit has been delivered to Trustee pursuant to Section 10.12, the
Company shall not, without the prior written consent of the holders of a
majority in aggregate principal amount of the outstanding Preferred Securities,
incur any additional Debt; provided that so long as no Event of Default exists
(i) the Company may incur additional Debt under the Company’s revolving credit
facility with The Bank of Nevada, pursuant to that certain Revolving Loan
Agreement, dated November 26, 2007, as modified by that certain Modification
Agreement dated March ___, 2008 (collectively, the “Existing Revolver”),
provided, that the total outstanding Debt under such Existing Revolver does not
exceed $7,500,000.00 and (ii) the Company shall be permitted to foreclose upon
liens and security interests in real property and personalty associated
therewith and, in connection with such foreclosure proceedings, assume any
then-existing senior indebtedness secured by such real property upon the
existing terms thereof so long as such foreclosure is conducted in the ordinary
course of the Company’s business, the assumption of any such senior indebtedness
will not adversely affect the Company’s business, and such foreclosure and/or
assumption will not adversely affect the satisfaction of any obligations to the
holders of the Preferred Securities. The Company represents and warrants that,
as of May 30, 2008, the amount outstanding under the Existing Revolver is
$4,170,000.00. The Company shall give five (5) Business Days prior written
notice of any proposed amendment, supplement or other modification to the terms
of the Existing Revolver to the holders of a majority in aggregate amount of the
outstanding principal amount of the outstanding Preferred Securities.
     SECTION 10.15. Inspection of Books and Records.  Upon the request of the
holders of the Preferred Securities and/or Taberna Capital Management, LLC on
the behalf of such holders, the Company shall (a) permit the holders of the
Preferred Securities and/or Taberna Capital Management, LLC to examine the books
and records of the Company and its Subsidiaries (and to make copies thereof and
extracts therefrom) during normal business hours, (b) make management
representatives of the Company and its Subsidiaries available to the holders of
the Preferred Securities and/or Taberna Capital Management, LLC during normal
business hours to discuss such books and records and any other business affairs
of the Company
Second Supplemental Indenture

9



--------------------------------------------------------------------------------



 



and its Subsidiaries as the holders of the Preferred Securities and/or Taberna
Capital Management, LLC may reasonably request, and (c) deliver such other
instruments and documents with respect to the Company and its Subsidiaries as
the holders of the Preferred Securities and/or Taberna Capital Management, LLC
may reasonably request. All requests made by the holders of the Preferred
Securities and Taberna Capital Management, LLC pursuant to this Section 10.15
shall provide for at least one (1) business day notice. All costs and expenses
of the Company and the holders of the Preferred Securities and Taberna Capital
Management, LLC incurred pursuant to this Section 10.15 shall be paid by the
Company.
ARTICLE II
MISCELLANEOUS
     Section 2.01 By execution of this Supplemental Indenture, each of the
Administrative Trustees, on behalf of Desert Capital TRS Statutory Trust I, as
Holder of 100% in aggregate principal amount of the Outstanding Securities and
each of Taberna Preferred Funding VI, Ltd., as Holder of approximately 83.33% in
aggregate principal amount of the outstanding Preferred Securities (“TPF VI”)
and Taberna Preferred Funding VIII, Ltd., as Holder of approximately 16.67% in
aggregate principal amount of the outstanding Preferred Securities (“TPF VIII”),
in accordance with Section 9.2 of the Indenture, hereby (i) consents to the
Trustee and the Company executing and delivering this Supplemental Indenture,
(ii) directs the Trustee to execute and deliver this Supplemental Indenture and
(iii) agrees to and does hereby release the Trustee for any action taken or to
be taken by the Trustee in connection with its execution and delivery of this
Supplemental Indenture and for any liability or responsibility arising in
connection herewith.
     Section 2.02 The Trustee accepts the trust in this Supplemental Indenture
declared and provided upon the terms and conditions set forth in the Indenture.
The Trustee shall not be responsible in any manner whatsoever for the validity
or sufficiency of this Supplemental Indenture or the due execution hereof by the
Company or for or in respect of the recitals and statements contained herein,
all of which recitals and statements are made solely by the Company.
     Section 2.03 Except as hereby expressly modified, the Indenture and the
Securities issued thereunder are ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect.
     Section 2.04 This Supplemental Indenture shall become effective only upon
the satisfaction of the following conditions: (i) the Trustee shall have
received a counterpart of this Supplemental Indenture duly executed by the
Company, (ii) the execution and delivery of the Account Control Agreement,
(iii) the delivery of an Opinion of Counsel relating to this Supplemental
Indenture in accordance with Sections 1.2 and 9.3 of the Indenture, (iv) the
delivery of an Officer’s Certificate relating to this Supplemental Indenture in
accordance with Sections 1.2 and 9.3 of the Indenture, and (v) the Company shall
have paid all legal expenses of the holders of the Preferred Securities and the
Trustee in connection with this Supplemental Indenture.
Second Supplemental Indenture

10



--------------------------------------------------------------------------------



 



     Section 2.05 This Supplemental Indenture may be executed in any number of
counterparts, each of which shall be deemed to be an original for all purposes;
but such counterparts shall together be deemed to constitute but one and the
same instrument. The executed counterparts may be delivered by facsimile or
other electronic transmission, which facsimile or other electronic copies shall
be deemed original copies.
     Section 2.06 The laws of the State of New York shall govern this
Supplemental Indenture without regard to the conflict of law principles thereof.
     Section 2.07 In the event of any inconsistency between the terms and
conditions of this Second Supplemental Indenture and the terms and conditions of
the Indenture, the terms and conditions of this Second Supplemental Indenture
shall prevail.
     Section 2.08 The Company agrees that this Second Supplemental Indenture
contains the entire agreement between the Company and TPF VI and TPF VIII with
respect to all of the matters set forth in that certain Letter Agreement, dated
March 24, 2008, and such Letter Agreement is hereby superseded by the terms and
conditions of this Second Supplemental Indenture.
[Remainder of Page Intentionally Left Blank]
Second Supplemental Indenture

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the day and year first above written.

            DESERT CAPITAL REIT, INC.
as Company
      By:           Name:           Title:        

Signature Page to Second Supplemental Indenture

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK TRUST COMPANY, NATIONAL ASSOCIATION,
as Trustee
      By:           Name:           Title:        

Signature Page to Second Supplemental Indenture

 



--------------------------------------------------------------------------------



 



            DESERT CAPITAL TRS STATUTORY TRUST I
(as to Section 2.01 only)
      By:           Name:           Title:   Administrative Trustee             
By:           Name:           Title:   Administrative Trustee     

Signature Page to Second Supplemental Indenture

 



--------------------------------------------------------------------------------



 



            TABERNA PREFERRED FUNDING VI, LTD.
(as to Section 1.07 (adding Sections 10.10(c) and
10.12(a) and(e) to the Indenture) and Section 2.01
only)
      By:           Name:           Title:           TABERNA PREFERRED FUNDING
VIII, LTD.
(as to Section 1.07 (adding Sections 10.10(c) and
10.12(a) and(e) to the Indenture) and Section 2.01
only)
      By:           Name:           Title:        

Signature Page to Second Supplemental Indenture

 